[Cite as Chasteen v. Dayton Corr. Inst., 2011-Ohio-4370.]



                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




ADAM CHASTEEN

       Plaintiff

       v.

DAYTON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2011-01721-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL

        {¶1} On January 26, 2011, plaintiff, Adam Chasteen, filed a complaint against
defendant, Dayton Correctional Institution.                 Defendant received the complaint on
January 28, 2011. On April 4, 2011, plaintiff filed a motion for default judgment. In
support of the motion for default judgment, plaintiff stated in pertinent part:
        {¶2} “Pursuant to L.C.C.R. 6(A), the defendant in this action shall file the
investigation report within sixty (60) days of receipt of the claim by the defendant;
Plaintiff submits that no request for an extension of time has been filed by the
Defendant, and that no answer or other defense has been filed by the Defendant.
        {¶3} “Wherefore, Plaintiff respectfully seeks an order from the Court entering an
order of default judgment against the Defendant, and granting the relief requested in the
original complaint to Plaintiff Chasteen.”
        {¶4} On April 8, 2011, defendant filed a motion for extension of time to file the
investigation report.        In support of the motion for extension of time, defendant in
pertinent part stated:
Case No. 2011-01721-AD                      -2-                                     ENTRY

         {¶5} “Defendant requests an additional fourteen (14) days in order to file an
Investigation Report in this case. The reason that this extension is necessary is the
Defendant requires additional time to complete its investigation and gather documents.”
         {¶6} Civ.R. 55(D) in pertinent part states:
         {¶7} “No judgment by default shall be entered against this state . . . or agency . .
. unless the claimant establishes his claim . . . by evidence satisfactory to the court.”
         {¶8} A default judgment against the state may not be granted solely on
procedural errors made by the defendant. Upon review, plaintiff’s motion for default
judgment is DENIED. Defendant’s motion for extension of time is MOOT.
         {¶9} On April 27, 2011, plaintiff filed a motion to dismiss. The plaintiff contends
this court lacks subject matter jurisdiction to hear his claim so he requests his claim be
dismissed. On April 27, 2011, defendant also filed a motion to dismiss. Plaintiff’s
motion to dismiss is GRANTED and plaintiff’s case is DISMISSED. Defendant’s motion
to dismiss is MOOT. The court shall absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Adam Chasteen, #566-894                            Stephen A. Young
P.O. Box 740                                       Department of Rehabilitation
London, Ohio 43140                                 and Correction
                                                   770 West Broad Street
                                                   Columbus, Ohio 43222
DRB/laa
4/26
Filed 5/26/11
Sent to S.C. reporter 8/26/11